—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondents which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules that prohibit inmates from engaging in violent conduct and creating a disturbance. Petitioner’s challenge to that determination in the context of this CPLR article 78 proceeding is, however, precluded by his failure to exhaust the available administrative remedies, there being no record that petitioner ever filed an administrative appeal (see, 7 NYCRR 5.52; see also, Matter of Epps v Broaddus, 236 AD2d 725; Matter of Pickett v Long, 229 AD2d 802).
Mikoll, J. P., Yesawich Jr., Spain, Carpinello and Graffeo, JJ., concur. Adjudged that the petition is dismissed, without costs.